           Case 1:19-cv-09155-ER Document 78 Filed 02/23/21 Page 1 of 2




                                        STATE OF NEW YORK
                                 OFFICE OF THE ATTORNEY GENERAL
                                                                            JANE M. AZIA
   LETITIA JAMES                                                            BUREAU CHIEF
  ATTORNEY GENERAL                                                  CONSUMER FRAUDS & PROTECTION BUREAU


                                                                                     February 23, 2021
The Honorable Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

    Re: State of New York v. Pennsylvania Higher Educ. Assistance Agency, No. 19-cv-9155 (ER)
Dear Judge Ramos:

On behalf of the New York Attorney General’s Office (NYAG), we write in response to the
Pennsylvania Higher Education Assistance Agency (PHEAA) letter (Doc. No. 77) responding to
NYAG’s letter (Doc. No. 73) requesting a pre-motion conference in anticipation of a motion to
compel production of documents.

PHEAA is incorrect in asserting that People v. Allen, 452378/2019, 2021 N.Y. Misc. LEXIS 468
(N.Y. Sup. Ct. Feb. 4, 2021), was wrongly decided and that C.P.L.R. § 213(9) does not apply to
NYAG’s Exec. Law § 63(12) claims for fraudulent and deceptive conduct. The decision cited by
PHEAA to support this assertion, Matter of Regina Metro. Co., LLC v. N.Y. State Div. of Hous.
& Cmty. Renewal, 154 N.E.3d 972, 992 (N.Y. 2020), is distinguishable. The Regina Court
considered retroactive application of an “integrated scheme” for calculating landlords’ liabilities
for rent overcharges in rent-controlled units that included “the statute of limitations, lookback
provision and record retention rules.” Id. at 979. The Regina Court emphasized that the scheme
“would not only revive claims for two additional years but, by changing the overcharge
calculation methodology to enable review of any illegal rent increase in the history of the
apartment, would also substantially alter the nature of the liability by resurrecting
nonfraudulent overcharges that initially occurred more than four years prior to the complaint but
continue to impact the calculation of the current rent.” Id. at 993 (emphasis added). Because
Regina considers the retroactivity of an integrated scheme that “substantially alters the nature of
the liability,” rather than a statute that merely revives a statute of limitations, the Regina Court’s
retroactivity analysis is inapplicable.

The Regina Court ultimately concluded that the scheme was intended to be applied retroactively,
but held that retroactive application violated due process because it would penalize landlords for
disposing of records, conduct that was legal under the prior law. Id. at 998-99. Retroactive
application of C.P.L.R. § 213(9) does not raise any similar concerns. C.P.L.R § 213(9) simply
restores the statute of limitations that was in effect prior to June 2018, when the Court of Appeals
issued People of the State of New York v. Credit Suisse Securities (USA) LLC, 107 N.E.3d 515
(2018), shortening the statute from six to three years. See People v. Trump Entrepreneur
Initiative LLC, 26 N.Y.S.3d 66, 73 (1st Dep’t 2016) (statute of limitations for Exec. Law §
          Case 1:19-cv-09155-ER Document 78 Filed 02/23/21 Page 2 of 2




63(12) fraud is six years). The amendment does not impose penalties for conduct that was legal
under prior law.

In any event, as set forth in our prior letter, even if the statute of limitations for NYAG’s Exec.
Law § 63(12) claims were three years, NYAG would still be entitled to documents pre-dating the
three-year period to the extent such documents are relevant to NYAG’s actionable claims.
NYAG had understood PHEAA to take a categorical approach in objecting to production of
documents created prior to August 26, 2013, with the limited exception of certain policy-related
documents. However, to the extent PHEAA raises questions about the relevancy of documents
sought, the NYAG believes that further meet and confers with PHEAA would be appropriate
should the Court conclude that a six-year statute of limitations is not applicable.

                                                     Respectfully submitted,
                                                     /s/ Carolyn M. Fast
                                                     Carolyn M. Fast
                                                     Assistant Attorney General
                                                     Bureau of Consumer Frauds and Protection
                                                     (212) 416-6250
                                                     Carolyn.fast@ag.ny.gov
